DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 14-18, 21-23, 36-41 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over by Simon et al. (Publication No. 2013/0238049, hereinafter "Simon") in view of Hill et al. (Publication No. US 2002/0165586 A1 hereinafter "Hill").
Regarding claims 1 and 36, Simon discloses a wearable transcutaneous system and method for treating at least one of cardiac arrhythmias and hypertension with selective activation (pars. [0101]: A subset of NTS neurons receiving afferent input from SARs (termed pump or P-cells) mediates the Breuer-Hering reflexes …reflexes are related to the control of spontaneous breathing rate and depth, …and they are also related to respiratory sinus arrhythmia, in which the heart rate is modulated by the respiratory rate and depth, [0244]: …the sensors may comprise those used in conventional Holter…monitoring applications, for monitoring heart rate and variability, ECG, respiration depth and rate,…The sensors may be embedded in garments or placed in sports wristwatches…), comprising:
a controller (Fig. 15 and par. [0207]); 
positioning a first peripheral nerve effector on a patient's skin on an extremity of the patient (par. [0066]:…electrodes applied to the skin of the patient generate currents within the tissue of the patient…it will be appreciated that the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves); 
at least one biomedical sensor or data input source configured to provide feedback information (pars. [0068]: …(9) Use of the devices with feedback and feedforward to…, [0128]: Control of the system may be based upon feedback measured from externally supplied physiological or environmental signals[0244], [0251]); 
 delivering a first electrical nerve stimulation signal transcutaneously to the first peripheral nerve effector to stimulate a first peripheral nerve (par. [0066]:…produce and apply electrical impulses that interact with the signals of one or more nerves to achieve the therapeutic result…) sufficient to modify at least one brain or spinal cord (pars. [0066]: the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves…) ;
wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-alpha, A-beta, A-delta, or C-fibers of the first peripheral nerve (par. [0153]: Transcutaneously, A-beta, A-delta, and C fibers are typically excited…).  
Simon discloses implementing a feedback loop to maintain the heart rate and blood pressure in the desired ranges (pars. [0074], [0251]: …the parameters of the stimulation are individually raised or lowered in increments (power, frequency, etc.), and the effect as an increased, unchanged, or decreased heart rate is stored in the memory of the control unit 330.  When the heart rate changes to a value outside the specified range, the control unit 330 automatically resets the parameters to values that had been recorded to produce a heart rate within that range, or if no heart rate within that range has yet been achieved, it increases or decreases parameter values in the direction that previously acquired data indicate would change the heart rate in the direction that previously acquired data indicate would change the heart rate in the direction towards a heart rate in the desired range),  but fails to disclose that the heart rate and blood pressure adjustments are related to cardiac arrhythmia or hypertension.
However, Hill et al. in the same field of endeavor: closed-loop neuromodulation for prevention and treatment of cardiac conditions, discloses autonomic feedback loop relating to the cardiac arrhythmia or (Fig. 5 and pars. [0059]: …if the controller 104 detects that the cardiac pulse pressure has declined over time, then the parameters of the stimulation may be adjusted in an attempt to increase the cardiac pulse pressure.  On the other hand, where the controller 104 observes a consistent, appropriate cardiac pulse pressure, then the stimulation may be continued, as a desired result is being achieved by the stimulation.  On the other hand, where the controller 104 observes continued high, or even rising, cardiac pulse pressure, then the parameters of the stimulation may be adjusted in an attempt to lower the cardiac pulse pressure over time, [0071]: …a closed-loop system to predict arrhythmias according to the current 
invention). This provides the benefit of indicating the patient's response to the therapy and automatically adjust the level or type of stimulation (par. [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify method and system of Simon to include an adjustment of the stimulation parameters based on monitored cardiac condition of arrhythmia, as taught by Hill, in order to indicate the patient's response to the therapy and automatically adjust the level or type of stimulation (par. [0073]).
Regarding claim 2, Simon discloses the method of Claim 1 except, wherein the first peripheral nerve is selected from the group consisting of the median nerve, the radial nerve, the medial cutaneous nerve, the lateral cutaneous nerve, the musculocutaneous nerve, and the ulnar nerve.  
(pars. [0077]: The sites of stimulation may include the following, with any combination being utilized:…, [0080] c. Subcutaneous (precordial, near median nerve, toward muscle), [0081]: d. Peripheral Nerve (median, peritoneal, ulnar, C2 and C3, ansa lenticularis, dorsal root ganglia). This is for the purpose of targeting areas over sites of the pain (par. [0076]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify method and system of Simon to include to include a peripheral nerve from the group such as the median or ulnar nerve, as taught by Hill, in order to target areas over sites of the pain (par. [0076]).
Regarding claims 4, 5, 6 and 7, the Simon and Hill combination discloses the method of Claim 1, wherein the first electrical nerve stimulation signal preferentially activates A-alpha fibers of the first peripheral nerve (Simon, par. [0071], [0153]: A-alpha fibers …A-beta, A-delta, and C fibers are typically excited…);  
wherein the first electrical nerve stimulation signal preferentially activates A-beta fibers of the first peripheral nerve (Simon, par. [0153]: Transcutaneously, A-beta…fibers are typically excited…);  
(Simon, par. [0153]: Transcutaneously, ..A-delta…fibers are typically excited…); and  
wherein the first electrical nerve stimulation signal preferentially activates C fibers of the first peripheral nerve (Simon, par. [0153]: Transcutaneously, …C fibers are typically excited…).  
Regarding claims 14, 15 and 16, the Simon and Hill combination discloses the method of Claim 1, wherein the first electrical nerve stimulation signal comprises a frequency of about 2,000 Hz;
wherein the first electrical nerve stimulation signal comprises a frequency of about 250 Hz; and
wherein the first electrical nerve stimulation signal comprises a frequency of about 5 Hz (Simon, par. [0132]: …stimulating, blocking and/or modulating some or all of the transmission of the selected nerve.  For example, the frequency may be about 1 Hz or greater).  
Regarding claim 17, the Simon and Hill combination discloses the method of Claim 1, wherein the first peripheral nerve effector comprises a first electrode and a second electrode (Simon, par. [0066]: In a preferred embodiment, electrodes applied to the skin of the patient generate currents within the tissue of the patient.  An objective of the invention is to produce and apply electrical impulses that interact with the signals of one or more nerves to achieve the therapeutic result), and wherein the method further comprises positioning the first electrode and the second electrode (Simon, par. [0125]: …electrodes may also comprise three or more distinct electrode elements, each of which is connected in series or in parallel to the impulse generator 310. Thus, the electrodes 340 that are shown in FIG. 2B represent all electrodes of the device collectively) such that they are substantially aligned along the length of the nerve axon (Simon, pars. [0070]: A vagus nerve…consists of over 100,000 nerve fibers (axons)…, mostly organized into groups, [0172]: …exciting long, straight axons such as the vagus nerve and certain other peripheral nerves). 
Regarding claim 18, the Simon and Hill combination discloses the method of Claims 1, further comprising positioning a second peripheral nerve effector on a patient's skin on an extremity of the patient (Simon, par. [0066]:…electrodes applied to the skin of the patient generate currents within the tissue of the patient…it will be appreciated that the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves); and delivering a second electrical nerve stimulation signal transcutaneously to the second peripheral nerve effector to stimulate a second peripheral nerve (Simon, par. [0066]:…produce and apply electrical impulses that interact with the signals of one or more nerves to achieve the therapeutic result…) sufficient to modify at least one brain or spinal cord (Simon, pars. [0066]: the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves…) autonomic feedback loop relating to the cardiac arrhythmia or hypertension (Fig. 2B and par. [0251]: …the parameters of the stimulation are individually raised or lowered in increments (power, frequency, etc.), and the effect as an increased, unchanged, or decreased heart rate is stored in the memory of the control unit 330.  When the heart rate changes to a value outside the specified range, the control unit 330 automatically resets the parameters to values that had been recorded to produce a heart rate within that range, or if no heart rate within that range has yet been achieved, it increases or decreases parameter values in the direction that previously acquired data indicate would change the heart rate in the direction that previously acquired data indicate would change the heart rate in the direction towards a heart rate in the desired range) and balance parasympathetic or sympathetic nervous system activity of the patient (par. [0244]: The preferred sensors will include ones ordinarily used for…monitoring…sensors should be adapted to the automatic extraction and analysis of particular features…for example…heart rate variability indices of parasympathetic and sympathetic tone) 
Regarding claim 21, the Simon and Hill combination discloses the method of Claims 1, further comprising receiving an input relating to autonomic nervous system activity of the patient (Simon, par. [0244]: The preferred sensors will include ones ordinarily used for ambulatory monitoring, selected to characterize the heart and lung and the modulation of their function by the autonomic nervous system).  
Regarding claim 22, the Simon and Hill combination discloses the method of Claim 21, wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures heart rate variability of the patient (Simon, par. [0244]: …monitoring applications, for monitoring heart rate and variability, ECG, respiration depth and rate, core temperature, hydration, blood pressure, brain function, oxygenation, skin impedance, and skin temperature.  The sensors may be embedded in garments or placed in sports wristwatches, as currently used in programs that monitor the physiological status…).  
Regarding claim 23, the Simon and Hill combination discloses the method of Claim 21, wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures at least one of electrodermal activity, thermometry, and ECG information of the patient (Simon, par. [0244]: …monitoring applications, for monitoring … ECG,…core temperature, …skin impedance, and skin temperature.  The sensors may be embedded in garments or placed in sports wristwatches, as currently used in programs that monitor the physiological status…).  
Regarding claim 37, the Simon and Hill combination discloses the system of Claim 36, further comprising a second peripheral nerve effector configured to be positioned on the patient's skin on the extremity of the (Simon, par. [0066]:…electrodes applied to the skin of the patient generate currents within the tissue of the patient…it will be appreciated that the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves), wherein the controller is configured to generate a second electrical nerve stimulation signal transcutaneously to the second peripheral nerve effector to stimulate a second peripheral nerve (Simon, par. [0066]:…produce and apply electrical impulses that interact with the signals of one or more nerves to achieve the therapeutic result…)sufficient to modify at least one brain or spinal cord (Simon, pars. [0066]: the devices and methods of the present invention can be applied to other tissues and nerves of the body, including but not limited to other parasympathetic nerves, sympathetic nerves, spinal or cranial nerves…) autonomic feedback loop relating to the cardiac arrhythmia or hypertension (Simon, Fig. 2B and par. [0251]: …the parameters of the stimulation are individually raised or lowered in increments (power, frequency, etc.), and the effect as an increased, unchanged, or decreased heart rate is stored in the memory of the control unit 330.  When the heart rate changes to a value outside the specified range, the control unit 330 automatically resets the parameters to values that had been recorded to produce a heart rate within that range, or if no heart rate within that range has yet been achieved, it increases or decreases parameter values in the direction that previously acquired data indicate would change the heart rate in the direction that previously acquired data indicate would change the heart rate in the direction towards a heart rate in the desired range), 
wherein the second electrical nerve stimulation signal selectively preferentially activates one or more of: A-alpha, A-beta, A-delta, or C-fibers of the second peripheral nerve (Simon, par. [0153]: Transcutaneously, A-beta, A-delta, and C fibers are typically excited…).  
Regarding claim 38, the Simon and Hill combination discloses the system of Claim 36, wherein the feedback information comprises heart rate variability (par. [0244]: …monitoring applications, for monitoring heart rate and variability…The sensors may be embedded in garments or placed in sports wristwatches, as currently used in programs that monitor the physiological status…).
Regarding claim 39, the Simon and Hill combination discloses the system of Claim 36, wherein the feedback information comprises galvanic skin response (Simon, par. [0244]: …sensors may comprise those used in conventional Holter and bedside monitoring applications, for monitoring heart rate and variability, ECG, respiration depth and rate, core temperature, hydration, blood pressure, brain function, oxygenation, skin impedance, and skin temperature).
Regarding claims 40 and 41, Simon discloses the system of Claim 36 except, wherein the first peripheral nerve is selected from the group consisting of the median nerve, the radial nerve, and the ulnar nerve; and  

Hill discloses the first peripheral nerve is selected from the group consisting of the median nerve, the radial nerve, and the ulnar nerve (pars. [0077]: The sites of stimulation may include the following, with any combination being utilized: …, [0081]: d. Peripheral Nerve (median, peritoneal, ulnar, C2 and C3, ansa lenticularis, dorsal root ganglia). 
wherein the first peripheral nerve comprises the medial cutaneous nerve (par. [0017]: The current invention involves a neuromodulation system to provide stimulation to at least a portion of the nervous system of the body.  The stimulation is provided using one or more subcutaneous, cutaneous, or implanted electrodes, [0040]:  a method and apparatus for performing spinal cord, vagus nerve, peripheral nerve, transcutaneous, and/or subcutaneous electrical stimulation to proactively modulate autonomic effects on the cardiovascular system is provided, [0044]: …the electrodes 108 may be applied cutaneously…adjacent any of the T1-T12 vertebrae or in any of the C1-C8 locations, ...The electrodes 108 may take on any of a variety of forms of cutaneous or subcutaneous electrodes; the medial cutaneous nerves are innervated at C8-T1 locations). For the purpose of promoting electrical stability of the heart and to prevent or reduce the chance for a subsequent episode by employing a closed-loop control mechanism to initiate and regulate this stimulation (par. [0040]).

Regarding claim 56, the Simon and Hill combination discloses the system of Claim 36, wherein the first electrical nerve stimulation signal preferentially activates only one of: A-alpha, A-beta, A-delta, or C- fibers of the first peripheral nerve (par. [0153]: Transcutaneously, A-beta, A-delta, and C fibers are typically excited…).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792